Case 2:19-cv-10764-PDB-RSW ECF No. 24 filed 07/14/20        PageID.2030    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 KENDRA POSTELL,

             Plaintiff,                             Case No. 19-cv-10764

 v.                                                 Paul D. Borman
                                                    United States District Judge

 COMMISSIONER OF                                    R. Steven Whalen
 SOCIAL SECURITY,                                   United States Magistrate Judge

             Defendant.

 ________________________/

        ORDER (1) ADOPTING MAGISTRATE JUDGE WHALEN’S
     JUNE 23, 2020 REPORT AND RECOMMENDATION (ECF NO. 23),
 (2) GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                           (ECF NO. 21),
   (3) DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                         (ECF NO. 17), AND
        (4) AFFIRMING THE FINDINGS OF THE COMMISSIONER

       On June 23, 2020, Magistrate Judge R. Steven Whalen issued a Report and

 Recommendation to Grant Defendant’s Motion for Summary Judgment, Deny

 Plaintiff’s Motion for Summary Judgment, and Affirm the findings of the

 Commissioner in this action challenging the Commissioner’s final decision to deny

 Plaintiff’s applications for Disability Insurance Benefits and Supplemental Security

 Income under the Social Security Act. (ECF No. 23, Report and Recommendation.)

 Having reviewed the Report and Recommendation, and there being no timely
Case 2:19-cv-10764-PDB-RSW ECF No. 24 filed 07/14/20   PageID.2031       Page 2 of 2




 objections under 28 U.S.C. § 636(b)(1) and E.D. Mich. L.R. 72.1(d), the Court

 ADOPTS the Report and Recommendation, DENIES Plaintiff’s Motion for

 Summary Judgment (ECF No. 17), GRANTS Defendant’s Motion for Summary

 Judgment (ECF No. 21), and AFFIRMS the findings of the Commissioner.

 IT IS SO ORDERED.

                                          s/Paul D. Borman
                                          Paul D. Borman
                                          United States District Judge

 Dated: July 14, 2020




                                      2
